USCA11 Case: 20-10829    Date Filed: 11/12/2020    Page: 1 of 6



                                                          [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10829
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:15-cr-00099-WS-MU-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus

MARIO ROOSHON OSBORNE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                           (November 12, 2020)

Before WILSON, MARTIN, and LAGOA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10829      Date Filed: 11/12/2020   Page: 2 of 6



      Mario Osborne appeals his conviction and 262-month sentence for possession

with intent to distribute crack cocaine. Osborne argues that he received ineffective

assistance of counsel because his counsel persuaded him to plead guilty by

affirmatively misinforming that he would not receive more than a term of 120-

months imprisonment. Osborne asserts that the record is sufficiently developed to

review this claim on direct appeal because the district court held an evidentiary

hearing, at which he and his former attorney testified, on his claim of ineffective

assistance of counsel for failing to file a notice of appeal. We remand for further

proceedings.

      We review de novo an ineffective-assistance claim, which is a mixed question

of law and fact. Caderno v. United States, 256 F.3d 1213, 1216-17 (11th Cir. 2001).

A defendant raising an ineffective-assistance claim must show both that (1)

counsel’s performance was constitutionally deficient, i.e., that it fell below an

objective standard of reasonableness under prevailing professional norms, and (2)

the deficient performance prejudiced the defense. Strickland v. Washington, 466

U.S. 668, 687 (1984). To prove prejudice in the context of a guilty plea, a defendant

must show a reasonable probability that, but for his attorney’s errors, he would not

have pleaded guilty and would have insisted on going to trial. Hill v. Lockhart, 474

U.S. 52, 58 (1985).




                                         2
          USCA11 Case: 20-10829        Date Filed: 11/12/2020    Page: 3 of 6



      In most instances, a 28 U.S.C. § 2255 motion to vacate is preferable to a direct

appeal for deciding ineffective-assistance-of-counsel claims because the factual

basis for such claims is almost never developed before a direct appeal but can be

established in the district court on collateral review. United States v. Padgett, 917

F.3d 1312, 1316-17 (11th Cir. 2019). Nevertheless, we will consider an ineffective-

assistance claim on direct appeal where the record is sufficiently developed. United

States v. Camacho, 40 F.3d 349, 355 (11th Cir. 1994), overruled in part on other

grounds by United States v. Sanchez, 269 F.3d 1250 (11th Cir. 2001). “[A] claim of

ineffective assistance of counsel may not be raised on direct appeal where the claim

has not been heard by the district court nor a factual record developed.” United

States v. Khoury, 901 F.2d 948, 969 (11th Cir. 1990).

      Here, Osborne filed a motion to vacate his sentence pursuant to 28 U.S.C.

§ 2255, alleging that he received ineffective assistance of trial counsel. Specifically,

he contends that Thomas advised him that he would only receive 10 years if he

signed the plea agreement and that Thomas failed to file a notice of appeal despite

Osborne’s request.

      At an evidentiary hearing, Thomas testified that he and Osborne calculated

that 10 years would be the low-end of the possible Guidelines sentencing range but

they “knew that there was the possibility of the Government pursuing [a] career

offender [enhancement].” Thomas also testified that the possibility of a longer


                                           3
          USCA11 Case: 20-10829        Date Filed: 11/12/2020    Page: 4 of 6



sentence due to an adjudication as a career offender “was certainly a concern . . . that

[Osborne and Thomas] discussed.” Osborne, by contrast, testified that he signed the

plea agreement after Thomas promised him that he would not receive more than 120-

months imprisonment.

      The magistrate judge who presided over the evidentiary hearing did not make

a finding as to whether Thomas made such a promise. Instead, the Report and

Recommendation found that Thomas was ineffective as trial counsel by virtue of his

failure to file a notice of appeal for Osborne. The district judge adopted the

magistrate judge’s Report and Recommendation, vacated the prior judgment and

entered an identical judgment, imposing the same 262-month sentence so that

Osborne’s time to file a notice of appeal would begin anew. The sentence accounted

for Osborne’s designation as a career criminal. Additionally, the district judge

dismissed without prejudice the other claims the motion raised. Osborne filed a

timely appeal.

      On appeal, Osborne argues that Thomas was ineffective as trial counsel.

Specifically, he asserts that Thomas “affirmatively misinformed him that his

sentence would not exceed 10 years” if he pleaded guilty. The government argues

that this Court does not have a sufficient basis to review the claim that Thomas was

ineffective counsel when explaining the consequences of the plea agreement because

Osborne first raised the claim during the pendency of his § 2255 motion and the


                                           4
          USCA11 Case: 20-10829       Date Filed: 11/12/2020   Page: 5 of 6



district court did not directly reach that argument. Osborne, by contrast, argues that

the evidentiary hearing still provides enough of a record for this Court to decide the

matter before it.

      We conclude that neither party is correct. While the magistrate judge held an

evidentiary hearing that provided relevant testimony on this issue, the hearing’s

focus and the judicial factual findings made afterward related only to the

denial-of-appeal claim. At the evidentiary hearing, however, Thomas testified that

he discussed the terms of the plea with Osborne before the latter signed it. While

Thomas conceded that Osborne expected his sentence to be the 10-year statutory

minimum, Thomas testified that they “knew that there was the possibility of the

Government pursuing career offender [status].” According to Thomas, it “was

certainly a concern . . . that [he and Osborne] discussed.” Osborne, by contrast,

testified that the 10-year sentence was more than just an expectation. Osborne

testified that Thomas “said I promise you that it wouldn't go over 120 months. You

got my word.”

      Because there is conflicting evidence in the record regarding whether

Osborne’s counsel promised him a 10-year sentence and because the district court is

“in the best position to make credibility choices among various pieces of testimony

. . . .” United States v. Reeves, 742 F.3d 487, 507 (11th Cir. 2014), we remand this




                                          5
          USCA11 Case: 20-10829      Date Filed: 11/12/2020   Page: 6 of 6



case to the district court in order to determine whether Thomas advised Osborne that

he could receive a sentence longer than the 10-years sentence that Osborne expected.

      REMANDED FOR FURTHER PROCEEDINGS.




                                         6